Citation Nr: 1438223	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment in the amount of $3,916.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises, that denied entitlement to a waiver of overpayment.  

Although a statement of the case was also issued concerning the validity of the debt, the RO closed out the appeal for failure to file a timely substantive appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that in his March 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He has not yet been afforded his requested hearing.  He is entitled to this hearing before deciding his appeal, and a remand is therefore necessary in order to afford the Veteran his requested hearing.  38 C.F.R. § 20.700(a) (2013).  It appears the Veteran currently resides in Texas.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  A copy of the notification letter should be placed in the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



